Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-14 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed May 11, 2021. 

Response to Arguments
The applicant’s arguments only deal with combinations of art not currently used to reject claims 1-14, and the new combination (Lee in view of Yamagata) is made in view of the claim amendments, therefore the applicant’s arguments are moot. The applicant does argue that Lee does not teach or suggest that acoustic lines of one trapezoidal scan have different sub-virtual common points (see pg. 11 of applicant’s remarks) for claim 10, and the applicant is incorrect. Lee teaches the center lines of the images, which can be equated to acoustic lines, each have different sub-virtual common points, which can be equated to different virtual origins, and the plurality of images can be equated to one compounded trapezoidal scan (see Fig. 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120095342 A1, published April 19, 2012) in view of Yamagata (US 20090306511 A1, published December 10, 2009), hereinafter referred to as Lee and Yamagata, respectively. 
Regarding claim 1, Lee teaches an ultrasound diagnostic apparatus (Fig. 1, ultrasound system 100) that
transmits ultrasound toward a subject by driving an ultrasound probe in which a plurality of transducers are arranged in an array (Fig. 1-2; see pg. 2, col. 1, para. 0024 – “…the ultrasound data acquisition unit 110 may include an ultrasound probe 210. The ultrasound probe 210 may include a plurality of elements 211 (see FIG. 4) for reciprocally converting between ultrasound signals and electrical signals. The ultrasound probe 210 may be configured to transmit ultrasound signals to the living body along each of the scan-lines.”), 
receives a reception signal that is based on waves reflected within the subject from the ultrasound probe (Fig. 1-2; see pg. 2, col. 1, para. 0024 – “The ultrasound probe 210 may be further con figured to receive ultrasound signals (i.e., ultrasound echo signals) from the living body to output received signals.”), and 
generates an ultrasound image (Fig. 1; see pg. 4, col. 2, para. 0049 – “The ultrasound system 100 may further include a display unit 140. The display unit 140 may be configured to display the ultrasound spatial compound image.”), 
the ultrasound diagnostic apparatus comprising: 
a hardware processor (Fig. 1, processing unit 120) that sets a scan condition so that trapezoidal scanning is performed by the ultrasound probe (Fig. 3-4; see pg. 3, col. 1, para. 0034 – “The processing unit 120 may be configured to set a virtual common point VP corresponding to scan-lines S1 to SN in consideration of positions of the elements 211 as shown in FIG. 4, at step S302 in FIG. 3. The virtual common point VP may be a point at which the scan-lines S1 to SN intersect by extending the scan-lines S1 to SN to back of the elements 211.” with trapezoidal scanning equated to the shape of the scan-lines S1 to SN from the elements 211 similar to a trapezoid),
wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanninq has a different beam startinq point where the each acoustic line and a transducer surface of the array of transducers intersect (Fig. 6, the center lines CL1-CL3 of the images SF1-SF3 can be equated to the acoustic lines, and they each have different sub-virtual common points SVP1-SVP3 that can be equated to the different beam starting points). 
Lee does not explicitly teach: 
a transmission section that controls driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle, AND
the hardware processor sets the scan condition so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction.
Whereas, Yamagata, in the same field of endeavor, teaches:
a transmission section that controls driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle (Fig. 1-2 and 13; see pg. 8, col. 2, para. 0115 – “When this ultrasound probe 3 compatible with sector scan is used, the scan controller 11 controls the transceiver 2 to execute three-dimensional scan on the puncture needle scanning region R1 at higher scanning-line density than on the treatment target scanning regions R2.” so the transmission section controlling the probe based on scan condition is equated to the scan controller controlling the transceiver, and the inter-acoustic line angle is equated to the scanning-line density), AND 
the hardware processor sets the scan condition so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction (Fig. 13; see pg. 8, col. 2, para. 0115 – “…the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R1 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2).  

Furthermore, regarding claim 2, Lee further teaches wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe (Fig. 6, the center lines CL1-CL3 of the images SF1-SF3 can be equated to the acoustic lines, and they each have different sub-virtual common points SVP1-SVP3 that can be equated to the different beam starting points, so the acoustic line angles are with respect to the center line (acoustic line) CL1 of sub-virtual common point (beam starting point) SVP1 as the normal line of the transducer surface).
Furthermore, regarding claim 14, Lee further teaches wherein the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines (Fig. 6, the center lines CL1-CL3 of the images SF1-SF3 can be equated to a pair of acoustic lines, and they each have different sub-virtual common points SVP1-SVP3 that can be equated to the different virtual origins). 
Furthermore, regarding claim 3, Lee further teaches when an angle between the normal line of the transducer surface of the ultrasound probe and an acoustic line of the ultrasound is defined as an acoustic line angle, the acoustic line angle is represented by a function of the beam starting point position (Fig. 6, the center lines CL1-CL3 of the images SF1-SF3 can be equated to the acoustic lines, and they each have different sub-virtual common points SVP1-SVP3 that can be equated to the different beam starting points, so the acoustic line angles are with respect to the center line (acoustic line) CL1 of sub-virtual common point (beam starting point) SVP1 as the normal line of the transducer surface); AND

Furthermore, regarding claim 4, Lee further teaches wherein a position of a virtual origin where a normal line in the center of the transducer surface when viewed along the scan direction and the acoustic line intersect is represented by a function of the beam starting point position (Fig. 6, the center lines CL1-CL3 of the images SF1-SF3 can be equated to the acoustic lines, and they each have different sub-virtual common points SVP1-SVP3 that can be equated to the different beam starting points (virtual origins), so position of beam starting point SVP2 and SPVP3 are with respect to the center line (acoustic line) CL1 of sub-virtual common point (beam starting point) SVP1 as the normal line of the transducer surface); AND
Yamagata further teaches the function being set so that the minimum inter-acoustic line angle is obtained in the center of the ultrasound probe when viewed along the scan direction  (Fig. 13; see pg. 8, col. 2, para. 0115 – “…the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R1 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2).    

Furthermore, regarding claim 6, Yamagata further teaches  wherein the smaller the inter-acoustic line angle is toward the center of the ultrasound probe when viewed along the scan direction, and the larger the inter-acoustic line angle is toward the edges when viewed along the scan direction  (Fig. 13; see pg. 8, col. 2, para. 0115 – “…the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R1 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2).     {00626770 }4
Furthermore, regarding claim 7, Yamagata further teaches  wherein the inter-acoustic line angle increases monotonously from the center toward the edges of the ultrasound probe when viewed along the scan direction  (Fig. 13; see pg. 8, col. 2, para. 0115 – “…the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R1 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density 
Furthermore, regarding claim 8, Yamagata further teaches  wherein the smaller the change of the inter-acoustic line angle is toward the center of the ultrasound probe when viewed along the scan direction, and the larger the change of the inter-acoustic line angle is toward the edges when viewed along the scan direction (Fig. 13; see pg. 8, col. 2, para. 0115 – “…the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R1 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2, so the inter-angles increase from the center towards the edges of the probe).    
Furthermore, regarding claim 9, Lee further teaches an apparatus further comprising an image processor that generates the ultrasonic image by spatially synthesizing a plurality of frames obtained by transmitting and receiving ultrasound obtained by deflecting each the acoustic line by a certain angle (Fig. 1; see pg. 7, col. 2, para. 0076 – “The processing unit 120 may be configured to perform spatial compounding upon the ultrasound images to form an ultrasound spatial compound image, at step S720 in FIG. 7.”).  
Regarding claim 10, Lee teaches an ultrasound diagnostic apparatus (Fig. 1, ultrasound system 100) that
transmits ultrasound toward a subject by driving an ultrasound probe in which a plurality of transducers are arranged in an array (Fig. 1-2; see pg. 2, col. 1, para. 0024 – “…the ultrasound 
receives a reception signal that is based on waves reflected within the subject from the ultrasound probe (Fig. 1-2; see pg. 2, col. 1, para. 0024 – “The ultrasound probe 210 may be further con figured to receive ultrasound signals (i.e., ultrasound echo signals) from the living body to output received signals.”), and 
generates an ultrasound image (Fig. 1; see pg. 4, col. 2, para. 0049 – “The ultrasound system 100 may further include a display unit 140. The display unit 140 may be configured to display the ultrasound spatial compound image.”), 
the ultrasound diagnostic apparatus comprising: 
a hardware processor (Fig. 1, processing unit 120) that sets a scan condition so that trapezoidal scanning is performed by the ultrasound probe (Fig. 3-4; see pg. 3, col. 1, para. 0034 – “The processing unit 120 may be configured to set a virtual common point VP corresponding to scan-lines S1 to SN in consideration of positions of the elements 211 as shown in FIG. 4, at step S302 in FIG. 3. The virtual common point VP may be a point at which the scan-lines S to S intersect by extending the scan-lines S1 to SN to back of the elements 211.”); and 
wherein when a point where the normal line of a transducer surface in the center of the ultrasound probe when viewed along the scan direction and the acoustic line of the ultrasound intersect is defined as a virtual origin (Fig. 6, the center lines CL1-CL3 of the images SF1-SF3 can be equated to acoustic lines, and they each have different sub-virtual common points SVP1-SVP3 that can be equated to the different virtual origins, so the acoustic line 
the hardware processor sets the scan condition so that the virtual origins of the acoustic lines near the edges of the ultrasound probe are closer to the transducer than the virtual origins of the acoustic lines in or around the center (Fig. 1; see pg. 5, col. 2, para. 0061 – “The processing unit 120 may be configured to set virtual common point moving positions corresponding to the center lines based on the virtual common point VP at step S706 in FIG. 7. The processing unit 120 may be configured to move the virtual common point VP to the virtual common point moving positions to set sub-virtual common points corresponding to the ultrasound images, at step S708 in FIG. 7.” so the processing unit can move and set the sub-virtual common points (virtual origins) to where the virtual origins of the acoustic lines (center lines of images) near the edges of the ultrasound probe are closer to the transducer than the virtual origins of the acoustic lines in or around the center), and 
a position of the virtual origin of a center of the ultrasound probe and a position of the virtual origin of an edge of the ultrasound probe in one frame scan are different (Fig. 6, the center lines CL1-CL3 of the images SF1-SF3 can be equated to acoustic lines, and they each have different sub-virtual common points SVP1-SVP3 that can be equated to the different virtual origins, so the center sub-virtual common point (virtual origin) SVP1 and the other virtual origins (SVP2 and SVP3) are in different locations to create a compound image).  
Lee does not explicitly teach a transmission section that controls driving of the ultrasound probe based on the scan condition.
Whereas, Yamagata, in the same field of endeavor, teaches a transmission section that controls driving of the ultrasound probe based on the scan condition (Fig. 1-2 and 13; see pg. 8, col. 2, para. 0115 – “When this ultrasound probe 3 compatible with sector scan is used, the scan controller 11 controls the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Lee, by having a transmission section that controls driving of the ultrasound probe based on the scan condition, as disclosed in Yamagata. One of ordinary skill in the art would have been motivated to make this modification in order for the user increase the spatial resolution in the desired region, taught in Yamagata (see pg. 8, col. 2, para. 0115). 
Furthermore, regarding claim 13, Lee further teaches wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines (Fig. 6, the center lines CL1-CL3 of the images SF1-SF3 can be equated to a pair of acoustic lines, and they each have different sub-virtual common points SVP1-SVP3 that can be equated to the different virtual origins, so the acoustic line angles are with respect to the center line (acoustic line) CL1 of sub-virtual common point (beam starting point) SVP1 as the normal line of the transducer surface).
Regarding claim 11, Lee teaches ultrasound diagnostic method (Fig. 1, ultrasound system 100) that involves 
transmitting ultrasound toward a subject by driving an ultrasound probe in which a plurality of transducers are arranged in an array (Fig. 1-2; see pg. 2, col. 1, para. 0024 – “…the ultrasound data acquisition unit 110 may include an ultrasound probe 210. The ultrasound probe 210 may include a plurality of elements 211 (see FIG. 4) for reciprocally converting 
receiving a reception signal that is based on waves reflected within the subject from the ultrasound probe (Fig. 1-2; see pg. 2, col. 1, para. 0024 – “The ultrasound probe 210 may be further con figured to receive ultrasound signals (i.e., ultrasound echo signals) from the living body to output received signals.”), and 
generating an ultrasound image (Fig. 1; see pg. 4, col. 2, para. 0049 – “The ultrasound system 100 may further include a display unit 140. The display unit 140 may be configured to display the ultrasound spatial compound image.”), 
the ultrasound diagnostic method comprising: 
setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe (Fig. 3-4; see pg. 3, col. 1, para. 0034 – “The processing unit 120 may be configured to set a virtual common point VP corresponding to scan-lines S1 to SN in consideration of positions of the elements 211 as shown in FIG. 4, at step S302 in FIG. 3. The virtual common point VP may be a point at which the scan-lines S to S intersect by extending the scan-lines S1 to SN to back of the elements 211.”), 
wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanninq has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect (Fig. 6, the center lines CL1-CL3 of the images SF1-SF3 can be equated to acoustic lines, and they each have different sub-virtual common points SVP1-SVP3 that can be equated to the different virtual origins (beam starting points)). 
Lee does not explicitly teach controlling driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line 
Whereas, Yamagata, in the same field of endeavor, teaches controlling driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle, in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction (Fig. 1-2 and 13; see pg. 8, col. 2, para. 0115 – “When this ultrasound probe 3 compatible with sector scan is used, the scan controller 11 controls the transceiver 2 to execute three-dimensional scan on the puncture needle scanning region R1 at higher scanning-line density than on the treatment target scanning regions R2.” so the transmission section controlling the probe based on scan condition is equated to the scan controller controlling the transceiver, and the inter-acoustic line angle is equated to the scanning-line density, so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Lee, by including to the method controlling driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle, in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction, as disclosed in Yamagata. One of ordinary skill in the art would have been motivated to make this modification in order for the user to increase the spatial resolution in the desired region, taught in Yamagata (see pg. 8, col. 2, para. 0115). 

transmitting ultrasound toward a subject by driving an ultrasound probe in which a plurality of transducers are arranged in an array (Fig. 1-2; see pg. 2, col. 1, para. 0024 – “…the ultrasound data acquisition unit 110 may include an ultrasound probe 210. The ultrasound probe 210 may include a plurality of elements 211 (see FIG. 4) for reciprocally converting between ultrasound signals and electrical signals. The ultrasound probe 210 may be configured to transmit ultrasound signals to the living body along each of the scan-lines.”), 
receiving a reception signal that is based on waves reflected within the subject from the ultrasound probe (Fig. 1-2; see pg. 2, col. 1, para. 0024 – “The ultrasound probe 210 may be further con figured to receive ultrasound signals (i.e., ultrasound echo signals) from the living body to output received signals.”), and 
generating an ultrasound image (Fig. 1; see pg. 4, col. 2, para. 0049 – “The ultrasound system 100 may further include a display unit 140. The display unit 140 may be configured to display the ultrasound spatial compound image.”), 
the predetermined process comprising: 
setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe (Fig. 3-4; see pg. 3, col. 1, para. 0034 – “The processing unit 120 may be configured to set a virtual common point VP corresponding to scan-lines S1 to SN in consideration of positions of the elements 211 as shown in FIG. 4, at step S302 in FIG. 
wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanninq has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect (Fig. 6, the center lines CL1-CL3 of the images SF1-SF3 can be equated to acoustic lines, and they each have different sub-virtual common points SVP1-SVP3 that can be equated to the different virtual origins (beam starting points)). 
Lee does not explicitly teach controlling driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle, in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction.  
Whereas, Yamagata, in the same field of endeavor, teaches controlling driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle, in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction (Fig. 1-2 and 13; see pg. 8, col. 2, para. 0115 – “When this ultrasound probe 3 compatible with sector scan is used, the scan controller 11 controls the transceiver 2 to execute three-dimensional scan on the puncture needle scanning region R1 at higher scanning-line density than on the treatment target scanning regions R2.” so the transmission section controlling the probe based on scan condition is equated to the scan controller controlling the transceiver, and the inter-acoustic line angle is equated to the scanning-line density, so with the scan line density 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process, as disclosed in Lee, by including to the process controlling driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle, in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction, as disclosed in Yamagata. One of ordinary skill in the art would have been motivated to make this modification in order for the user to increase the spatial resolution in the desired region, taught in Yamagata (see pg. 8, col. 2, para. 0115).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berger et al. (US 20140051984 A1, published February 20, 2014) discloses a hand-held ultrasound system that generates trapezoidal scan formats using uniform or non-uniform angular increments. 
Lennon (US 6503199 B1, published January 7, 2003) discloses an ultrasonic diagnostic imaging system that uniformly scans a region for 3D ultrasonic imaging, and the nonuniform spacing of the scan lines results in less uneven sampling densities across the scanned region.
Olsson (US 20190310367 A1, published October 10, 2019 with a priority date of March 25, 2013) 
Asafusa (WO 2014021105 A1, published February 6, 2014) discloses an ultrasonic diagnostic device that can adjust the position of the virtual point to different locations inside the transducer probe. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.C./Examiner, Art Unit 3793     

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793